FILED
                             NOT FOR PUBLICATION                            JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUSSELL LEE SIMS,                                No. 12-56387

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01978-RGK-
                                                 JCG
  v.

CAMPBELL, Inmate Assignment                      MEMORANDUM *
Lieutenant,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner Russell Lee Sims appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to exhaust administrative remedies. Wyatt v. Terhune, 315

F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Sims’s action without prejudice

because Sims failed properly to exhaust his administrative remedies before filing

suit and failed to demonstrate that his appeals were improperly screened. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion”

is mandatory and requires adherence to administrative procedural rules); Sapp v.

Kimbrell, 623 F.3d 813, 826 (9th Cir. 2010) (concluding that administrative

remedies are “available” where administrative appeals were screened for proper

reasons and that an inmate who failed to follow specific instructions on how to

appeal had no reasonable good faith belief that administrative remedies were

effectively unavailable).

      Sims’s contentions that the district court misplaced the burden of proof and

overlooked key evidence are unsupported by the record.

      Sims’ other arguments were raised for the first time on appeal and we do not

consider them. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.



                                         2                                     12-56387